EXHIBIT 10.1

AGRICULTURAL SUB-SUBLEASE

Date: November 22, 2011

　

R.E.

# Triangle T
(S&W Sub-Sublease)

Parties.

This Agricultural Sub-Sublease
("Lease")
is being entered into by and between TRIANGLE T. PARTNERS, LLC, a California
limited liability company,
("Lessor"),
and S&W SEED COMPANY, a Delaware corporation
("Lessee").



Lease of Property.

2.1. Lessor leases that certain real estate located in the County of Madera,
State of California, together with all improvements and fixtures located
thereon, as more particularly described in EXHIBIT A attached hereto and made a
part hereof ("Property") pursuant to that Agricultural Sublease dated August 20,
2010 between Lessor and Farmland Management Services ("FMS") ("Sublease").
Lessee has received a copy of the Sublease. Upon and subject to the terms and
conditions of this Lease, and the Sublease, Lessor hereby subleases to Lessee
and Lessee hereby leases from Lessor, those portions of the Property set forth
in this Section ("Leased Property"). All field map references correspond to the
fields labeled in EXHIBIT B attached hereto and made a part hereof.

2.2. For the term of the lease, from the Effective Date until November 15, 2012,
the fields summarized in Exhibit "C" shall be subject to this lease, including
farm irrigation water wells as previously determined in Exhibit "D".

2.3. Notwithstanding the provisions of Section 10.1 of the Sublease, by its
signature below, FMS acknowledges and consents to this Lease, subject to its
specific terms and conditions, and subject to Lessee agreeing to comply with the
terms of this Lease and the Sublease, and Lessor's continued obligations under
the Sublease.

2.4. The parties acknowledge and agree that this Lease is intended to be an
operating lease under the applicable U.S. Accounting Standards and Principles.

Term and Effective Date.

3.1. Term. The Leased Property is hereby leased beginning on November 16, 2011
("Effective Date") and continuing through midnight on November 15, 2012.
("Term"). On the first day of the Term, Lessee shall be entitled to possession
of the Leased Property, subject to compliance with the terms and conditions of
this Lease and payment of the rent set forth herein. By its signature below,
John Hancock Insurance Company (U.S.A.) ("Owner") consents to the terms and
conditions of this Lease.

3.2. Early Termination. DOES NOT APPLY

Rent. Lessee shall pay to Lessor annual rent as follows:

4.1. Rent for the term of the lease shall be $352,000.00 due and payable on
November 22, 2011.

--------------------------------------------------------------------------------



Lessee Property Expenses

.



5.1. Except as otherwise expressly provided in this Lease, Lessor shall not be
required to furnish any services or facilities to the Leased Property and Lessee
shall be fully and solely responsible, at Lessee's sole cost and expense, to
conduct all farming operations and keep, maintain and repair all parts of the
Leased Property. Lessee shall pay for all cost of operating the Leased Property,
including all farm costs, repairs and maintenance costs, Lessee's insurance
costs, utilities, irrigation water costs, assessments, as well as any legal and
consulting expenses to maintain the operations of the Leased Property. Lessor
shall not be required to rebuild any improvements on the Leased Property or to
make any repairs, replacements or renewals of any nature or description to the
Leased Property or any improvement thereon, other than as expressly provided
herein to the contrary. Lessee shall be solely responsible for the design and
function of all improvements whether presently existing or installed during the
Term. Subject to the terms of this Lease, any improvements shall not be removed,
demolished or materially altered in any manner that would cause, over the long
term, a material diminution in value of the Leased Property, without the consent
of Lessor ("Material Change")

5.2. Lessee shall maintain and repair all buildings, irrigation systems, roads,
drainage, pumping systems, pipelines, equipment and any and all appurtenances
thereto situated on the Leased Property, normal wear and tear excepted, and
shall properly lubricate, service and care for same so as to prevent undue wear
and tear on the items or equipment. Lessee shall maintain and repair, the Leased
Property and all improvements and structures on, approaches to, and
appurtenances of the Leased Property including, but not limited to, buildings,
pumps, pumping plants, pumping stations, electric panels, electric transmission
lines, pipelines, surface pipe, fences, ditches, roadways, culverts, levees and
other structures and maintain them in as good order and condition as reasonable
use for agricultural purposes and wear permit, damage by the elements and other
causes and events beyond the reasonable control of Lessee excepted. Lessee shall
furnish, at its sole expense, any irrigation, drainage or pumping items or
equipment not included in the Leased Property as are necessary in Lessee's
determination to the proper irrigation, drainage and operation of the Leased
Property.

5.3. Except as provided herein, Lessee shall promptly repair, replace or rebuilt
any part of the Leased Property that may become damaged during the Term. Lessee,
at its sole cost, may undertake any alterations, capital expenditures or other
improvements to the Leased Property, with notice to Lessor, but without consent
of Lessor, as long as such alterations, capital expenditures or other
improvements do not constitute a Material Change. Lessee shall not make a
Material Change in the Leased Property without Lessor's prior written consent,
which shall not be unreasonably withheld or delayed.

5.4. In the event of any maintenance, repair, improvements or alterations to be
performed by Lessee as allowed by this Lease, Lessee shall comply with the
following in connection therewith:

5.4.1. All maintenance, repair, improvements or alterations shall be carried out
in a good and workmanlike manner,

5.4.2. All maintenance, repair, improvements or alterations shall be carried out
by qualified contractors,

5.4.3. All maintenance, repair, improvements or alterations shall be approved,
to the extent legally required, by all of the required authorities and completed
in material compliance with all applicable laws, rules, regulations and other
requirements of governmental or quasi-governmental authorities having
jurisdiction thereof,

2

--------------------------------------------------------------------------------



5.4.4. Lessee, and Lessee's agents, employees, contractors, invitees and
licensees, shall procure and maintain such insurance as customarily required,
and

5.4.5. Lessee shall promptly pay and discharge (or bond over) all costs,
expenses, damages and other liabilities that may arise in connection with or by
reason of such work and never permit to exist beyond the due date thereof in
respect of the Leased Property or any part thereof any unbonded lien or security
interest, even though inferior to the interest of this Lease, and in any event
never permit to be created or exist in respect of the Leased Property or any
part thereof any other or additional lien or security interest.

Maximum Expenditures

. Notwithstanding anything in Section 5, above, to the contrary, from the
Effective Date through November 15, 2012, Lessee's obligation to make repairs to
groundwater wells, pipelines and irrigation systems shall not exceed Ten Dollars
($10.00) per acre during each year of the Term. Lessor agrees to reimburse
Lessee for out-of- pocket repair and maintenance costs that are approved by
Lessor, to the extent that they exceed said amount. Reimbursements shall be made
within sixty (60) days of Lessee's submission of written documentation of
expenditures. As an alternative, to the method set forth above in this section,
Lessee may elect to pay the first Two Thousand Dollars ($2,000.00) per repair to
groundwater wells, pipelines and irrigation systems per occurrence, subject to
Lessee selecting such alternative by notice in writing to Lessor prior to the
Effective Date.



Notwithstanding anything in Section 5 or this Section to the contrary, the
Lessor is not responsible for reimbursing the Lessee for any cost or expense
associated with the center pivot irrigation equipment that is owned by the
Lessee.

Water

.



7.1. Allocation. The parties acknowledge that Property holds appropriative,
riparian and groundwater rights ("Water Rights"). During the term of this Lease,
The Leased Property shall be entitled to a pro- rata share of the collective
total of the water available to the Property that may be produced from the Water
Rights, including the appropriative, riparian and well water. Lessor makes no
warranty or agreement of any kind concerning the amount of water available to
the Leased Property, and Lessee shall in no way hold Lessor responsible for any
shortage or excess of water for any intended purposes. Lessee agrees that the
Water Rights shall be preserved and used solely in connection with the operation
of the Leased Property.

7.2. Maintenance. Lessee acknowledges that it is familiar with and knowledgeable
with regards to the Water Rights, and agrees that it shall undertake to ensure
compliance with any and all terms and conditions of water rights permits issued
by the State of California.

7.3. Restrictions on Use. Lessee agrees that the Water Rights shall be used
solely in connection with the operation of the Leased Property. Lessee shall not
remove any water from the Leased Property or otherwise dispose of any water,
except in connection with the proper drainage of the Leased Property, without
the express prior written consent of Lessor. Lessee agrees, upon request, to
provide Lessor with records of water consumption on the Leased Property.

7.4. Expense. There presently exist on the Leased Property several water
systems, including pumps and pipelines. Maintenance of, and service and repairs
to, that portion of the Water Rights and related water systems necessary for
irrigation of the Leased Property shall be at Lessee's cost and expense and
Lessee agrees to use all reasonable effort to keep said water systems, pumps,
wells and pipelines in good condition normal wear and tear excepted. All power
charges, including electric energy and standby charges for the operation of the
water systems and pumps used for the Leased Property shall be at

3

--------------------------------------------------------------------------------



Lessee's expense. In the event that Lessee and Lessor jointly use irrigation
wells or other water systems on the Property, Lessor shall be responsible for
all irrigation water costs and administrative fees and Lessee shall meter its
water use and reimburse Lessor for Lessee's pro rata water expenses. Lessee
shall make reimbursement payments to Lessor within thirty (30) days of receipt
of written invoice from Lessor.

7.5. Indemnification. During the Term, Lessee agrees to, at its sole cost,
indemnify Lessor against all losses that Lessor may suffer or incur as a result
of any material breach by Lessee, its employees, agents or contractors of any of
the conditions contained in the Water Rights, or a breach of any applicable Law
regarding the use of water under the Water Rights.

Condition of Leased Property

. Lessee is fully familiar with the physical condition thereof, has received the
same in good order and condition, and agrees that the Leased Property complies
in all respects with the requirements of this Lease. Lessor makes no
representation or warranty with respect to the condition of the Leased Property
or its fitness or availability for any particular use, and Lessor shall not be
liable for any latent or patent



Payment of Taxes and Utilities

. In addition to the rental herein stated, Lessee shall pay, all personal
property taxes associated with the center pivot irrigation machines on the
Leased Property, as well as its own personal property taxes. Lessee shall pay,
in addition to the rental herein stated, all charges for steam, lights, fuel,
gas, heat, electricity, power and all other utilities and services furnished to
Lessee in connection with the use and occupancy of the Leased Property. At the
expiration of the Term, personal property taxes and utilities shall be prorated
between Lessor and Lessee.



Beginning with Lease periods after November 15, 2012, rent shall include and
Lessee shall be responsible for paying all property taxes on the Leased
Property. At Lessor's option, Lessor may directly pay said property taxes and in
turn, Lessee shall reimburse Lessor upon being invoiced.

Assignment or Sublease

. This Lease shall not be assignable by Lessee except to S&W Seed Company, a
Nevada corporation, following the reincorporation of the Lessee from Delaware to
Nevada.



Interest

. All past due rent and all other sums payable by Lessee under this Lease shall
accrue interest at lesser of the rate of eighteen percent (18%) per annum or the
highest rate allowed by applicable Laws from the date due, as applicable.



Notices

. Any notices provided for herein shall be in writing and sent by registered or
certified mail to the Lessor and the Lessee at the respective address set forth
below or to the address as shall be supplied in writing by either party to the
other. Notices shall be in writing and sent by registered or certified mail to:



Sub-Lessor

: Triangle T Partners, LLC



Attention: Grover T. Wickersham
4408 Hays Drive
Chowchilla, CA 93610

P.O. Box 109
El Nido, CA 93610

Fax: (559) 665-5319
Email: grover@wickersham.com

4

--------------------------------------------------------------------------------



Sub-Lessee

: S&W Seed Company



Attention: Matthew K. Szot
25552 South Butte Avenue
P.O. Box 235
Five Points, CA 93624

Fax: (559) 884-2750
Email: mszot@swseedco.com

Any notices required to be sent to Owner under this Lease shall be in writing
and sent by registered mail to Owner at:

Hancock Agricultural Investment Group
99 High St., 26th Floor
Boston, MA 02110-2320
Attention: Managing Director

Preservation of Lease on Sale of Property

. The parties agree that this Lease shall not be terminated by reason of a sale
of the Leased Property to a third party.



Operations and Good Farming and Husbandry Practices.

14.1. Use of the Leased Property. Lessee shall use farming practices, consistent
with the proper and customary farming practices in the county where the Leased
Property is located, in all aspects pertaining to the growing, storing and
marketing of the crops and in the general conduct of operations and use of the
Leased Property. Lessee shall operate and use the Leased Property for the sole
purpose of conducting an agricultural operation under the terms and conditions
provided in this Lease. Lessee shall, in due and proper season, perform all work
required and essential in a good and workmanlike manner.

14.2. Equipment, Tools, Seeds, and Labor. Lessee shall use and furnish, at its
sole expense, the necessary equipment, tools, seeds and legal labor proper or
necessary to a top-quality husbandry and farming operation on the Leased
Property, with the exception of those expenses which Lessor has specifically
agreed in writing to pay under the terms of this Lease.

14.3. Pests, Diseases, Weeds and Erosion. Lessee shall use commercially
reasonable means for the controlling and curing of pests and diseases which
hinder and menace growing crops, supply and use commercially reasonable means to
rid the Leased Property of same, and keep the Leased Property and crops thereon
free from all types of weeds. Lessee agrees to use commercially reasonable
efforts to adopt low-input sustainable agricultural practices with respect to
the Leased Property when said practices can be implemented without any adverse
impact on the investment returns from the Leased Property, to the extent such
practices are widely used by the relevant farming industry and are otherwise
deemed commercially reasonable and appropriate to Lessee in its sole but
reasonable discretion. Lessee shall take reasonable care to prevent soil
erosion, and agrees to fill in and control small washes or ditches that may form
on the Leased Property. Lessee shall keep in good repair all terraces, open
ditches and inlets and outlets of tile drains and shall preserve all established
watercourses or ditches, including grass waterways,

5

--------------------------------------------------------------------------------



situated or lying on the Leased Property. Lessee shall use commercially
reasonable efforts to cut and remove or spray and destroy all noxious weeds
before they revert to seed and shall cut and spray all other weeds and grasses
growing on the Leased Property, in the fields, farmstead, roadsides, irrigation
ditches and fence rows; and in all other respects, shall attend to the care and
maintenance of the Leased Property in a good and prudent manner. Lessee shall
obtain any burning permits necessary in compliance herewith.

14.4. Approved Crops. Unless otherwise consented to in writing by the Lessor
acting reasonably, only the following crops and pasturage and acreage thereof
shall be grown, produced or raised by Lessee on the Leased Property: cotton,
alfalfa, corn, grasses, stevia, vegetable crops or small grains.

Inspection

. Lessor or Owner, or their authorized representatives or assignees, may enter
the Leased Property at any time for the purpose of inspecting same or for the
purpose of doing any work and taking any action thereon as may be required by
this Lease (but nothing contained in this Lease shall create or imply any duty
on the part of Lessor or Owner or their assignees to make any inspection or do
any work other than as required by this Lease) and for the purpose of showing
the Leased Property to prospective purchasers. Entry for the purposes specified
herein shall not constitute an eviction of Lessee or termination of this Lease.
At all times following forty-eight (48) hours' prior notice to Lessee, Lessor
shall have access to the Leased Property buildings and to all reports, records,
and information of the Lessee in respect thereto, for the purposes of
inspecting, determining, and ascertaining that all of the requirements of the
Lease have been fulfilled; including, without limitation, operation and
maintenance procedures, and the public liability insurance requirements. Lessee
shall maintain accurate and complete records of its operations on the Leased
Property and make them available at any time for inspection and examination by
Lessor. Lessee agrees to provide information as requested by Lessor with regard
to fertilizer used, tillage practices, acreage reports, chemical usage, crop
yields and crop grades, in a timely manner.



Legal Requirements

. Lessee, at its expense, shall promptly and diligently comply with all legal
requirements pertaining to the operation of the Leased Property and the farming
thereof.



16.1. Permits, Licenses. Franchises, and Other Authorizations. Lessee, at its
expense, shall promptly and diligently procure, maintain and comply with all
permits, licenses, franchises and other authorizations which are now or at any
time hereafter may be required by applicable Laws for the use and operation of
the Leased Property contemplated hereby.

16.2. Compliance with Laws. Lessee, at its expense, shall promptly and
diligently comply in all respects with any and all current and future federal,
state, and local laws, statutes, rules, regulations and ordinances, orders,
judgments, decrees, injunctions, authorizations, directions, and requirements of
all governments, departments, commissions, boards, courts, authorities,
agencies, officials and officers as amended and modified from time to time which
are now, or at any time hereafter, may be applicable to the operation of the
Leased Property and the farming thereof, including but not limited to full
compliance with government FSA and NRCS programs and with federal, state, and
local common law.

Condemnation

. In the event that all or any portion of the Leased Property is taken by
condemnation, eminent domain or other legal proceedings, Lessor shall have the
right upon thirty (30) day's written notice to Lessee to terminate this Lease as
to all or such portion so condemned and upon such termination the rent shall be
equitably adjusted based on the reduction in the acreage. Lessor shall have no
right to terminate this Lease with respect to that portion of the Leased
Property that has not been condemned. If this Lease is so terminated as to all
or any portion of the Leased Property, Owner shall be entitled to all damages or
monies awarded for such condemnation less the value of Lessee's leasehold
interest and any then-growing crop on the Leased Property. Lessee shall be
entitled to any compensation

6

--------------------------------------------------------------------------------



attributable to its leasehold interest and in any then-growing crop on the
Leased Property. Owner shall have the sole right to defend or settle any such
condemnation action with respect to all interests in the Leased Property,
excepting Lessee's leasehold interest and Lessee's interest in the crops.

Indemnification and Insurance

.



18.1 Indemnification. Lessee shall protect, indemnify and hold harmless Lessor
and Owner from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
attorneys' fees and expenses) imposed upon, incurred by, or asserted against
Lessor, Owner, or the Leased Property by reason of the operations conducted by
Lessee on the Leased Property or as a result of any failure on the part of
Lessee to perform or comply with any of the terms of this Lease, including
representations, warranties and covenants. Lessor shall protect, indemnify and
hold harmless Lessee from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including, without
limitation, attorneys' fees and expenses) imposed upon, incurred by, or asserted
against Lessee as a result of any failure on the part of Lessor to perform or
comply with any of the terms of this Lease. The obligations of Lessee under this
section shall survive any termination of this Lease.

18.2 Insurance. During the Term, Lessee, at its sole cost, shall maintain
comprehensive liability and property damage insurance on the premises with
minimum limits of Two Million dollars ($2,000,000.00) combined single limit per
occurrence. This insurance shall include hired and non-owned auto coverage and
shall name Lessor and Owner as additional insured and as Loss Payee. This
insurance will operate as primary insurance. The insurance policies shall name
Owner and Lessor (or their assignees) as additional insureds as their respective
interests appear and shall include an effective waiver by the carrier of all
rights of subrogation against any named insured of the insured's interest in the
Leased Property or any income derived from the Leased Property and shall provide
that insurance proceeds shall be payable for the benefit of Owner and Lessor (or
their assignees), and Lessee as their respective interests may appear. The
insurance policies shall also provide that no material change to Lessor's
detriment or cancellation of coverage shall be made without at least thirty (30)
days prior written notice to Lessor and Lessee. All policies shall be executed
with carriers with A.M. Best rating of B+ or higher. Documentation of all
coverages, including additional insured certificates and endorsements, shall be
provided to Lessor by Lessee upon reasonable notice. Lessee also agrees to carry
Workers Compensation Insurance and Employers Liability to the extent required by
law at all times during the term of this Lease.

Waste and Protection of the Leased Property

. Lessee shall not commit or permit waste or strip, shall supervise the Leased
Property at all times, and shall exercise commercially reasonable efforts to
prevent theft, vandalism and other damage to the Leased Property. In addition:



19.1 No fertilizer, herbicide, pesticide, poison, chemical or other foreign
substance, except those approved by the United States Department of Agriculture,
and the State of California, shall be applied by Lessee to the Leased Property
or crops growing thereon. The use of any such substance by Lessee shall be in
strict conformity with the manufacturer's instructions, respecting the manner
and timing of the application. Lessee shall maintain complete and accurate
records respecting the time, place, quantity, kind and method of application of
all such substances as may be utilized by Lessee, and shall furnish to Lessor
upon request true and correct copies thereof. Lessee shall be responsible and
shall defend and hold Lessor harmless against any liability arising out of the
use of such chemicals and substances, including, but not limited to, the
contamination of any water, soil, wildlife, or vegetation. No experimental
fertilizer, herbicide, pesticide, poison, chemical or other foreign substance
shall be applied to the Leased Property or to the crops growing thereon, except
with Lessor's prior written consent.

7

--------------------------------------------------------------------------------



19.2 Without Lessor's prior written consent, which shall not be unreasonably
withheld, Lessee shall be prohibited from using any soil application chemicals
or amendments which have the effect of adversely impacting the Lessor's ability
to plant said area to almond or pistachio trees upon termination of this Lease.

No Claims Against Lessor, Etc.

Nothing contained in this Lease shall constitute any consent or request by
Lessor, express or implied, for the performance of any labor or services; the
furnishing of any materials or other property in respect of the Leased Property
or any part thereof; nor as giving Lessee any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in a fashion as would permit the
making of any claim against Lessor, it being understood and agreed that the
relationship between the parties hereunder shall consist solely as that of
landlord and tenant (Lessor and Lessee); and in no event and under no
circumstances shall the relationship be considered or construed as an agency,
partnership, joint venture, or any similar relationship.



Defaults by Lessee, Termination, Repossession and Reletting

. If any Event of Default, as defined below, shall have occurred and be
continuing, Lessor whether or not the Term shall have terminated pursuant to
this section may enter upon and repossess the Leased Property or any part
thereof by summary proceeding, ejection or otherwise, and may remove Lessee and
all other persons and any and all property therefrom. Lessor shall be under no
liability for or by reason of any entry, repossession or removal. At any time or
from time to time after the repossession of the Leased Property or any part
thereof, whether or not the Term shall have been terminated pursuant to this
section, Lessor may (but shall be under no obligation to) relet the Leased
Property or any part thereof for the account of Lessee, in the name of Lessee or
Lessor or otherwise, without notice to Lessee, for the term or terms and on the
conditions and for the uses as Lessor in its uncontrolled discretion, may
determine and may collect and receive the rents therefore. Lessee shall
reimburse Lessor for all costs and expenses incurred by or on behalf of Lessor
(including, without limitation, attorneys' fees and expenses) occasioned by any
default by Lessee under this Lease. The following events
("Event of Default")
constitute a default by Lessee under this Lease:



21.1. Failure to Pay Rent. Lessee fails to pay any rent when and as same becomes
due and payable and such failure continues for five (5) business days following
receipt of written notice by Lessor of such non-payment;

21.2. Failure to Comply with Other Terms of this Lease. Lessee fails to perform
or comply with any of the other terms hereof; and the failure continues for more
than thirty (30) days after written notice thereof from Lessor and Lessee has
not within that period commenced with due diligence and dispatch the curing of
the default;

21.3. Insolvency. Lessee either:

21.3A. makes a general assignment for the benefit of creditors; 21.3B. admits in
writing the inability to pay debts as they become due; 21.3C. files a petition
in bankruptcy;

21.3D. is adjudicated a bankrupt or insolvent;

21.3E. files a petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation.

21.3F. files an answer admitting, or fails seasonably to contest, the material
allegations of a petition filed against Lessee in any bankruptcy or insolvency
proceedings;

8

--------------------------------------------------------------------------------



21.3G. seeks, consents to, or acquiesces in the appointment of any trustee,
receiver or liquidator of Lessee or

any material part of its properties;



21.4. Commencement of Proceeding Against Lessee. Within ten (10) days after the
commencement of any proceeding against Lessee seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, the proceeding
has not been dismissed; or within ten (10) days after the appointment, without
the consent or acquiescence of Lessee, or any trustee, receiver or liquidator of
Lessee or of any material part of its properties, the appointment has not been
vacated;

21.5. Entry of Final Judgment for Lessor Against Lessee. Within thirty (30) days
after the entry of a final judgment for the payment of money to Lessor is
rendered against Lessee, the judgment has not been discharged or execution
thereof stayed pending appeal; or within thirty (30) days after the expiration
of any stay, the judgment has not been discharged then, and in any event, Lessor
at any time thereafter may give a written termination notice to Lessee; and on
the date specified in the notice, this Lease shall terminate and, subject to
paragraph 20 hereof, the Term shall expire and terminate by limitation; and all
rights of Lessee under this Lease shall cease, unless, before the specified
date:

21.5.A all arrears of rent and all other sums payable by Lessee under this Lease
together with interest thereon at the rate specified in Section 11 and all costs
and expenses payable by the terms of this Lease, including, without limitation,
attorneys' fees and expenses, incurred by or on behalf of Lessor hereunder have
been paid by Lessee; and

21.5.B all other defaults at the time existing under this Lease shall have been
fully remedied to the reasonable satisfaction of Lessor.

Survival of Obligations; Damages

. No termination of this Lease or the term thereof, and no repossession of the
Leased Property or any part thereof pursuant to Section 21, shall relieve Lessee
or Lessor of their respective liabilities and obligations hereunder, all of
which shall survive the termination or repossession. In the event of any
termination or repossession pursuant to Section 21, Lessee shall pay to Lessor
all rents and other sums required to be paid by Lessee up to the time of the
expiration, termination or repossession. In the event of any expiration,
termination or repossession, Lessee shall pay to Lessor all rents and other sums
required to be paid by Lessee up to the time of the expiration, termination or
repossession; and thereafter Lessee (until the end of what would have been the
full term of this Lease in the absence of the expiration, termination or
repossession and whether or not the Leased Property or any part thereof shall
have been relet) shall be liable to Lessor for and shall pay to Lessor as
liquidated and agreed current damages for Lessee's default all rent and other
sums which would be payable under this Lease by Lessee in the absence of the
expiration, termination or repossession LESS all net rents collected by Lessor
from any reletting effected for the account of the Lessee pursuant to this
Lease, after deducting from the proceeds all of Lessor's expenses in connection
with the reletting (including, without limitation, all repossession costs,
brokerage commissions, legal and accounting expenses, attorney's fees and
expenses, employees' expenses, promotional expenses, and expenses of preparation
for the reletting). Lessee shall pay current damages annually on the rent
payment dates applicable in the absence of the expiration, termination or
repossession; and Lessor shall be entitled to recover the same from Lessee on
each applicable date.



Performance on Behalf of Lessee

. In the event that Lessee shall be in default of any obligation to make any
payment or perform any act required hereunder to be made or performed by Lessee
under this Lease, then Lessor may, but shall be under no obligation to, after
written notice to Lessee as may be reasonable under the circumstances, make a
payment or perform an act with the same effect as if made or performed by
Lessee. Entry by Lessor upon the Leased Property for the 'above

9

--------------------------------------------------------------------------------



purpose shall not waive or release Lessee from any obligation or default
hereunder. Lessee shall reimburse, with interest at the rate specified in
Section 11, Lessor for all sums so paid by Lessor and all costs and expenses
incurred by Lessor in connection with the performance of any act which Lessee
fails to perform as required by this Lease.

Quiet Enjoyment

. Lessor covenants with Lessee that upon Lessee's entry onto the Leased Property
and Lessee's performance of each of the terms and conditions of this Lease,
Lessee shall have full freedom and use of the Leased Property in accordance with
the terms hereof.



Remedies

. Each right, power and remedy of Lessor or Lessee provided in this Lease, or
now or hereafter existing at law or in equity or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for in this Lease, or now or hereafter existing at law
or in equity or by statute; and the exercise or beginning of the exercise by
Lessor or Lessee of any one or more of its respective rights, powers, or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise shall not preclude the simultaneous or later
exercise by Lessor or Lessee of any or all other rights, powers or remedies.



Waiver

. No failure by Lessor or Lessee to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy consequent upon a default
thereof, and no submission by Lessee or acceptance by Lessor of full or partial
rent during the continuance of any default, shall constitute a waiver of any
default or any term. No waiver of any default shall affect or alter this Lease
which shall continue in full force and effect or affect the respective rights of
Lessor or Lessee with respect to any other then-existing or subsequent default.



Provisions Subject to Applicable Law/Severability

. All rights, powers and remedies provided herein may be exercised only to the
extent that the exercise thereof does not violate any applicable laws and are
intended to be limited to the extent necessary so that they will not render this
Lease invalid or unenforceable. If any term of this Lease shall be held to be
invalid, illegal or unenforceable, the validity of the other terms of this Lease
shall in no way be affected thereby. This Lease shall be governed by and
construed according to the laws of the state where the Leased Property is
located.



Conveyance by Lessor

. In case the original or any successor Lessor shall convey or otherwise dispose
of its interest in the Leased Property, it shall thereupon be released from all
liabilities and obligations of Lessor under this Lease for the time period
following the conveyance or disposal.



Lessor's Liens

. Lessor shall be entitled to and shall have a valid claim and lien against
Lessee to recover for all money advanced for employment of labor or otherwise
advanced to protect Lessor against any loss due to Lessee's failure to fulfill
and perform or carry out the conditions and agreements. No lien created by
Lessee shall ever be or become prior to Lessor's claim and lien.



Minerals

. Coal, oil, gas, minerals and mineral rights
("Mineral Rights")
in, on or underneath the surface of the Leased Property or any part thereof are
not covered by this Lease, and Lessee has no right pursuant to this lease to
access, drill, excavate or otherwise disturb the surface of the Leased Property
or crops planted thereon to exercise any Mineral Rights, Owner and this
restriction shall be binding upon the respective successors, lessee's and
assigns of Owner and Lessor.



Conservation Damage or Destruction. Lessee, in the operation and use of the
Leased Property for the purposes set forth herein, shall not cause, consent to,
or in any way or manner allow any act or practice to be perpetrated upon the
Leased Property which would ultimately result in damage to or destruction of a
conservation practice.

10

--------------------------------------------------------------------------------



Hazardous Materials

.



32.1. Use of Hazardous Materials and Indemnification.

32.1A. Lessee covenants that it shall not cause or permit any Hazardous Material
to be generated, stored, used, treated, handled, processed, transferred,
transported or disposed of or otherwise released on the Leased Property during
the Term by Lessee, its agents, employees, or contractors without the prior
written consent of Lessor. In no event shall Lessee allow or otherwise authorize
discharge or release of any Hazardous Materials to any sewer, storm water
system, stream, or other unauthorized point, on the Leased Property.

32.1B. If Lessee breaches the obligations stated in this section., or if
contamination of the Leased Property by Hazardous Material occurs as a result of
the acts or omissions of Lessee, its agents, employees, or contractors during
the Term, then Lessee shall indemnify, defend, and hold Lessor and Owner and
their assignees harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses (including, without limitation, damages and
expenses suffered or incurred by Lessor or Owner, as the owner of the Leased
Property, by virtue of any assertion of Federal or State lien or claim brought
or filed against Lessor and/or Owner or their assignees or the Leased Property,
reasonable attorneys' fees and expert fees, and costs incurred in connection
with any investigation of site conditions or any clean-up or remediation work
required by any federal, state or local governmental agency) which arise during
or after the Term as a result of the contamination. The foregoing indemnity
shall survive the expiration or earlier termination of this Lease.

32.1C. In the event of any contamination of the Leased Property or release or
disposal of any quantity of hazardous material(s) on the Leased Property
resulting from Lessee's breach of its obligations under this Section 34, Lessee
shall: (i) promptly notify Owner and Lessor, shall comply with all applicable
laws, and shall promptly take all actions, in accordance with the provisions of
all applicable environmental laws, at its sole expense, as are necessary to
return the Leased Property to the condition existing prior to the presence of
any Hazardous Material(s) on the Leased Property; (ii) obtain written approval
from the appropriate state environmental agency that the Leased Property, and
any other affected property, has been cleaned up to the satisfaction of the
agency.

32.2. Hazardous Materials Definition. As used herein, "Hazardous Materials"
means:

32.2.A. Any hazardous or toxic substance, material or waste, including, but not
limited to, any substance, product, or other material of any nature whatsoever
which is or becomes listed, regulated or addressed pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq.; the Toxic Substances Control Act, 15 U.S.C. Sections 2601 et seq.; the
Clean Water Act, 33 U.S.C. Section 1251 et seq., all as amended; or any other
federal, state or local statute, law, ordinance, resolution, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic or dangerous waste,
substance or material, as now or at any time hereafter in effect;

32.2.B. Any substance, product, waste or other material of any nature whatsoever
which may give rise to liability under any of the above statutes or under any
statutory or common law

theory based on negligence, trespass, intentional tort, nuisance, equitable
indemnity, or strict liability or under any reported decisions of a state or
federal court.

11

--------------------------------------------------------------------------------



Notwithstanding, the term Hazardous Materials does not include licensed
chemicals, herbicides, fertilizers, manure, petroleum products, fuels,
lubricants and other chemicals customarily and legally used according to stated
use and applications in farming practices in the County where the Leased
Property is situated.

32.3. Disclosure. Lessee shall promptly provide Owner and Lessor with all
notices and other communications received from any federal, state, and local
department and/or agency which enforces and administers environmental laws.

32.4. Inspection. Owner, Lessor and their agents and assignees shall have the
right, but not the duty, to inspect the Leased Property upon reasonable notice
to Lessee to determine whether Lessee is complying with the terms of this
section. If Owner or Lessor or their agents or assignees determine that Lessee
is not in compliance with this section, Owner and Lessor and their agents and
assignees may immediately enter the Leased Property to remedy, at Lessee's sole
expense, any contamination of Hazardous Material(s) caused by Lessee's failure
to comply with applicable laws and to take any and all other actions Owner or
Lessor deems necessary to cure the failure of compliance, notwithstanding any
other provision of this Lease. Lessee shall immediately reimburse Lessor or
Owner or their assignees for any amounts paid by them together with interest
pursuant to Section 11. Entry by Owner or Lessor or their assignees upon the
Leased Property for the above purpose shall not waive or release Lessee from any
obligations or default hereunder.

32.5. Default. Any default under this section by Lessee shall be an Event of
Default enabling Lessor to exercise any of the remedies set forth in this Lease.
The terms of this section shall survive the termination of this Lease.

Time is of the Essence

. Time is of the essence in the performance by Lessee of the agreements and
obligations as provided by this Lease.



End of Term

. Upon expiration or other termination of the terms of this Lease, Lessee shall
immediately quit and surrender to Lessor the Leased Property in good order and
condition, ordinary wear and tear excepted, and shall remove all of Lessee's
equipment. Lessee shall restore any damage to the Leased Property caused by the
removal of Lessee's equipment. No holding over shall be permitted without
Lessor's prior written consent.



Memorandum of Lease

. If requested in writing by Lessor or Lessee, Lessor and Lessee will execute,
acknowledge and record in the Madera County, California real property records a
memorandum of the Lease.



Leased Property Revenues

. During the Term, Lessee shall be entitled to all income and proceeds from the
farming and ranching operations and activities on the Leased Property, including
but not limited to income and proceeds from all crops, crop insurance,
government payments and subsidies.



Right to Purchase

. DOES NOT APPLY



Miscellaneous.

38.1. Amendments. This Lease may be amended, waived, discharged or terminated
only by an instrument in writing, signed by both parties. This Lease shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto. The headings of this Lease are for
purposes of reference only and shall not limit or define the meaning hereof.

12

--------------------------------------------------------------------------------



38.2. Government Quarantine. Lessee shall faithfully observe all quarantine or
government regulations having relation to the growing of crops on said Leased
Property.

38.3. Escaping Waters. Lessee shall exercise a reasonable degree of care to
prevent irrigation water from escaping from the Leased Property and from the
ditches and conduits of Lessee, flooding or interfering with the use of
adjoining lands, roads, or lanes.

38.4. Clearing Drainage and Irrigation Ditches. Lessee shall at its own cost and
expense clear and clean out all foreign growth from the drainage and irrigation
ditches pertaining to the Leased Property whenever it is necessary or advisable
that said irrigation or drainage ditches be cleared and cleaned of foreign
growth.

38.5. Financial Statements. Lessee agrees to provide Lessor with a financial
statement not less than annually, upon written request from Lessor.

IN WITNESS WHEREOF, the parties hereto, on the date first-above written, have
caused this Lease to be executed in duplicate.

LESSOR: TRIANGLE T. PARTNERS, LLC


              a California limited liability partnership [sic]



By: /s/ Matthew C. Grewal
Matthew C. Grewal
Its: Farm Manager and Authorized Signatory

LESSEE: S & W Seed Company


              a Delaware Corporation



By: Matthew K. Szot
Matthew K. Szot
Its: Senior Vice President of Finance and
Chief Financial Officer

13

--------------------------------------------------------------------------------

OWNER: JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)


a Michigan corporation

By: HANCOCK NATURAL RESOURCES GROUP, INC.
its Investment Manager

By: /s/

Its:

LESSOR: FARMLAND MANAGEMENT SERVICES
a California Corporation

By: /s/

Its:

14

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

The land referred to in this policy is described as follows:

Real property in the unincorporated area of the County of Madera, State of
California, described as follows:

PARCEL NO. 1: (APN'S 020-220-002; 021-130-005)

THE SOUTH HALF OF BLOCKS 35 AND 36 OF SUBDIVISION NO. 4 OF THE CHOWCHILLA RANCH,
ACCORDING TO THE MAP THEREOF RECORDED OCTOBER 10, 1912 IN VOLUME 3 OF MAPS AT
PAGE 11, MADERA COUNTY RECORDS.

PARCEL NO. 2: (APN'S 022-010-005; 022-010-006; 022-010-007; 022-020-001;
022-030-001; 022-090-004; 022-090-005; 022-090-006; 022-100-002; 022-100-003;
022-100-004; 022-110-001; 022-120-001; 022-130-007; 022-170-003; 022-1.70-004;
022-170-005; 022-180-001; 022-190-001; 022-200-008; 043-013-003; 043-013-005;
043-014-002; 043-015-002; 043-015-004; 043-015-005; 043-016-002; 043-016-003;
043-016-004; 043-021-001; 043-022-002; 043-022-003; 043-023-003; 043-023-004;
043-024-003; 043-024-004; 043-061-004; 043-063-002; 043-063-003; 043-064-003;
043-064.004; 043-071-001; 043-072-001; 043-073-010; 043-074-001)

ALL OF BLOCKS 4, 5, 6, 7, 8, 9, 10, THE WEST HALF OF BLOCK 11, THE WEST HALF OF
BLOCK 14, ALL OF BLOCKS 15, 16, 17, 18, 19 AND 20, THE WEST HALF OF BLOCK 21,
THE WEST HALF OF BLOCK 24, ALL OF BLOCKS 25, 26, 27, 28 AND 29 AND THE WEST HALF
OF BLOCK 30 OF SUBDIVISION NO. 3 OF. THE CHOWCHILLA RANCH, ACCORDING TO THE MAP
THEREOF RECORDED OCTOBER 10, 1912 IN VOLUME 3 OF MAPS; AT PAGE 10, MADERA COUNTY
RECORDS.

EXCEPTING FROM THE SAID BLOCKS 6 AND 7 THAT PORTION DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF BLOCK 7; THENCE ALONG THE SOUTH LINE OF
SAID BLOCK, NORTH 89° 29' EAST 2390.40 FEET TO A FENCE CORNER, THENCE ALONG A
NORTH-SOUTH FENCE, THE FOLLOWING FIVE COURSES: NORTH 2° 05' WEST 1906.00 FEET;
NORTH 26° 40' WEST 1664.00 FEET; NORTH 12° 53' WEST 1877.75 FEET TO A POINT ON
THE NORTH LINE OF BLOCK 7, THENCE NORTH 12° 53' WEST 4185.10 FEET; THENCE NORTH
87° 43' WEST 455.90 FEET TO A POINT ON THE WEST LINE OF BLOCK 6 (WHICH POINT
BEARS SOUTH 1° 25' EAST, 1228.80 FEET FROM THE NORTHWEST CORNER OF BLOCK 6);
THENCE ALONG THE WEST LINE OF BLOCK 6, SOUTH 1° 25' EAST 4052.20 FEET TO THE
SOUTHWEST CORNER OF BLOCK 6; THENCE SOUTH 1° 25' EAST 5298.20 FEET ALONG THE
WEST LINE OF BLOCK 7 TO THE POINT OF BEGINNING.

(CONTINUED NEXT PAGE)

15

--------------------------------------------------------------------------------



(PARCEL 2 CONTINUED)

ALSO EXCEPTING THAT PORTION, IF ANY, OF BLOCKS 7, 8, 28, 29 AND 30 LYING SOUTH
OF AND OF BLOCKS 17, 18, 27 AND 28 LYING WEST OF THE LINES ESTABLISHED AS THE
DIVISION LINES BETWEEN MILLER & LUX INCORPORATED, AND ALEXANDER B. FLEMING AND
DAVID JOHNSON, BY DEEDS RECORDED IN VOLUME 29 OF DEEDS, AT PAGES 389 AND 393,
MADERA COUNTY RECORDS.

ALSO EXCEPTING FROM THE SAID WEST HALF OF BLOCK 11 THAT PORTION THEREOF
HERETOFORE CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT BY THE
DEED. RECORDED SEPTEMBER 8, 1966 IN VOLUME 970 OF OFFICIAL RECORDS, PAGE 445,
MADERA COUNTY RECORDS, INSTRUMENT NO. 12107.

ALSO EXCEPTING THE SOUTH 1980 FEET OF THE NORTH 2020 FEET OF THE EAST HALF OF
THE NORTHWEST QUARTER OF SAID BLOCK 24.

ALSO EXCEPTING THEREFROM BEGINNING AT THE NORTHWEST CORNER OF SAID BLOCK 24;
THENCE SOUTH 00° 00' 52" EAST ALONG THE WEST LINE OF SAID BLOCK 24 A DISTANCE OF
40.00 FEET TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 00° 00' 52" EAST ALONG
THE WEST LINE OF SAID BLOCK 24 A DISTANCE OF 2,600.83 FEET TO THE WEST QUARTER
OF SAID BLOCK 24; THENCE SOUTH 89° 25' 31" EAST ALONG THE SOUTH LINE OF THE
NORTHWEST QUARTER OF SAID BLOCK 24 A DISTANCE OF 980.78 FEET; THENCE NORTH 00°
01' 28" EAST A DISTANCE OF 2,601.15 FEET TO A POINT 40.00 FEET SOUTH OF THE
NORTH LINE OF SAID BLOCK 24; THENCE NORTH 89° 26' 43" WEST PARALLEL WITH THE
NORTH LINE OF SAID BLOCK 24 A DISTANCE OF 982.53 FEET TO THE TRUE POINT OF
BEGINNING.

ALSO EXCEPTING THEREFROM BEGINNING AT THE CENTER OF SAID BLOCK 24; THENCE NORTH
89° 25' 31" WEST ALONG THE SOUTH LINE OF THE NORTHWEST QUARTER OF SAID BLOCK 24
A DISTANCE OF 1,660.17 FEET; THENCE NORTH 00° 01' 28" EAST A DISTANCE OF
2,601.25 FEET TO A POINT 40.00 FEET SOUTH OF THE NORTH LINE OF SAID BLOCK 24;
THENCE SOUTH 89° 26' 43" EAST AND PARALLEL WITH THE NORTH LINE OF SAID BLOCK 24
A DISTANCE OF 1,657.79 FEET TO A POINT ON THE EAST LINE OF THE NORTHWEST QUARTER
OF SAID BLOCK 24, DISTANT THEREON SOUTH 00° 01' 42" EAST 40.00 FEET FROM THE
NORTH QUARTER CORNER OF SAID BLOCK 24; THENCE SOUTH 00° 01' 42" EAST ALONG THE
EAST LINE OF THE NORTHWEST QUARTER OF SAID BLOCK 24 A DISTANCE OF 2,601.76 FEET
TO THE POINT OF BEGINNING.

PARCEL NO. 3: (APN 022-010-003)

ALL THAT PORTION OF BLOCK 34 IN SUBDIVISION NO. 5 OF THE CHOWCHILLA RANCH,
ACCORDING TO THE MAP THEREOF RECORDED OCTOBER 10, 1912 IN VOLUME 3 OF MAPS, AT
PAGE 12, MADERA COUNTY RECORDS, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID BLOCK 34; THENCE SOUTH 1° 25' EAST
1228.80 FEET ALONG THE EAST LINE OF SAID BLOCK TO A POINT ON AN EAST-WEST FENCE;
THENCE ALONG SAID FENCE THE FOLLOWING COURSES: NORTH 87° 43' WEST 102.15 FEET;
NORTH 83° 26' WEST 948.00 FEET; NORTH 70° 39' WEST 637.50 FEET; NORTH 60° 37'
WEST 937,75 FEET; NORTH 72° 32' WEST 254,75 FEET; NORTH 84° 18' WEST 465,00
FEET; NORTH 21° 29' WEST 151.00 FEET; AND NORTH 9° 01' EAST 156.5 FEET TO A
POINT ON THE NORTH LINE OF SAID BLOCK 34; THENCE ALONG SAID NORTH LINE, NORTH
89° 28' EAST 3167.00 FEET TO THE POINT OF BEGINNING.

16

--------------------------------------------------------------------------------



PARCEL NO. 4: (APN'S 022-040-003, 022-050-006 AND 021-130-008)

ALL THOSE PORTIONS OF LOTS 1246, 1247, 1248, 1249 AND 1250 IN BLOCK 37, AND OF
LOTS 1269, 1270, 1271, 1272, 1273, 1274, 1275 AND 1294 TO 1301, INCLUSIVE, IN
BLOCK 3, AND OF LOTS 1293, 1302 AND 1303 IN BLOCK 2 OF DAIRYLAND FARMS
SUBDIVISION NO. 4, ACCORDING TO THE MAP THEREOF RECORDED NOVEMBER 15, 1916 IN
VOLUME 4 OF MAPS AT PAGES 39 AND 40, MADERA COUNTY RECORDS, WHICH LIE SOUTHERLY
AND SOUTHWESTERLY . OF THE SOUTHWESTERLY LINE OF THE PARCEL OF LAND DESIGNATED
PARCEL 3265-A DESCRIBED IN THE DEED FROM TRIANGLE T RANCH, INC., TO THE
SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT RECORDED SEPTEMBER 8, 1966 IN
VOLUME 970 OF OFFICIAL RECORDS, PAGE 445, MADERA COUNTY RECORDS, INSTRUMENT NO.
12107.

17

--------------------------------------------------------------------------------

EXHIBIT "B"

PROPERTY FIELD MAP



Triangle T
Ranch Map
June 24, 2010

　

18

--------------------------------------------------------------------------------

EXHIBIT C
S&W SEED SUB-SUBLEASE PROPERTY



Field ID

　

Acres

　 　 　

16G

　

69

16H

　

73

17D

　

84

17E

　

73

17F

　

65

20A

　

85

20B

　

112

21A

　

111

21B

　

74

21C

　

151

22B

　

151

27A

　

150

27B

　

122

27C

　

150

27D

　

151

28A

　

90

28B

　

76

28C

　

83

28D

　

98

29A

　

58

29B

　

90

29C

　

90

S33A

　

66

S33B

　

59

S33D

　

38

S33E

　

45

　 　

2,642

　 　 　

Note: Field Acres provided by Seller and field names correspond to Map in
Exhibit B

19

--------------------------------------------------------------------------------

EXHIBIT D

SUBLESSOR WELL NUMBERS



　

WELL NUMBERS 36, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54,
55, 56, 57,58,59, 60, 61, 62, 63

20

--------------------------------------------------------------------------------

